Title: From John Adams to John Marshall, 5 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 5 1800

I should rather have waited till nominations could be made to the Senate, when we might have had an opportunity to make more enquiries, but as Mr. Harrison seems so anxious & you seem to be satisfied, I am willing to appoint Mr William Clark, Major Henry Vanderburgh & Mr. John Griffin. I am apprehensive that this will be suspected to be a compliment to his father & that other candidates may be named of riper age, but he cannot be deficient in law or the French tongue. His father’s profession would insure him the first & the last is spoken by his mother, like a Paris lady. The recommendation of Judge Blair has great weight with your servant.
